Suspended Vestal Seiacriled Za@se PARA Rho Gedather Dagaiment 1 Gtpaaspdctadi QakmwWslQmAragatt lm eaws/20 16/12/22/vestal...

Lof2

SUPFALO

Suspended Vestal Senior Files Lawsuit After

Racist Teacher Allegations
By TWC News Web Staff 1 Vestal | December 22, 2016 22:23 PM

SHARE e ‘e) @®

VESTAL, N.Y. -- The Vestal High School senior who was suspended has

 

officlally flled a lawsuit against the school.

The district suspended Vincent Spero earlier this month, claiming he is a

threat fo the school's environment.

District officiais say Spero called his math teacher an “[expletive] racist" after
she disciplined him for actlons in class. But Spero and his attorney say the
teacher first called her minority students derogatory terms. They say it is
illegal to suspend students indefinitely. And they say they are hoping to get

Spero back to school when It resumes in January.

"To me i's completely insane that the school can Just completely, blindly
surpass everything I say, My assistant principal told me that she was going to
dismiss everything | had to say and that my voice wasn't going to be heard. |
do not want to let go of what Vestal did to me,” sald Vincent Spero, a Vestal

High Schoot senior,

The district says they do not condone nor tolerate discrimination, but aren't at
liberty to discuss student maiters. They released a statement on Tuesday

2/12/2019, 3:01 PM
Suspended Vestal S@da@cFited VaqwiDAGe RET edather Mircament 1OtipS spectral a hSivsl om ysihe fh loavs/201 6/12/22/vestal...

BUFFALG
"In this case, the district fully investigated the student's clalms and has found

them to be unsubstantiated,”

CONNECT WITH US

 

 

CONTACT US

 

ADVERTISE WITH US

 

ABOUT US

Station Info
Our Team
Jobs

TY Schedule

QUICK LINKS

FAQ

 

Spectrum News App

Video Requests

IN THE COMMUNITY

Community Calendar

 

SPECTRUM SITES

Spectrum

 

Spectrum Sports
Spectrum SportsNet

Spectrum SportsNet LA

CHANGE REGION

 

Terms of Use Privacy Policy

‘2 1998-2619 Charter Communications. All Rights Reserved. Reproduction [n whale or In part without permission 15 proitbited.

2 0f2 2/12/2019, 3:01 PM
